Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. US publication no.: 2004/0217724 A1 in view of Heo et al. US publication no.: 2014/0176033 A1.

Regarding claim 1, Nagasawa et al. teach, A motor driver, comprising: a half-bridge power output section (half-bridge circuit 1-4, figure 1, paragraph 32), including a high-side transistor (MOS1 and MOS 3, figure 1 and paragraph 36) and a low-side transistor (MOS 2 and MOS 4, figure 1 and paragraphs 36-37); a low-side driving circuit operable to drive the low-side transistor (see low-side driver included in the driver IC 40, figure 1)
a high-side driving circuit (high-side driver include in driver IC 40, figure 1 and paragraph 32) operable to drive the high-side transistor; and a control portion (CPU, figure 1); wherein when switching to a brake mode, the low-side transistor is turned on and the control portion turns off the high-side driving circuit (see paragraph 49, where during the braking mode the low-side transistors are turned on and the high-side transistors are turned off).
Nagasawa et al. is silent on specifically teaching: a driving signal generating portion, different from the high-side driving circuit and the low-side driving circuit of the motor driver, operable to transmit a control terminal driving signal to a control terminal of the low-side transistor.
Heo et al. teach: a driving signal generating portion (output holding unit 130, figure 1), different from the high-side driving circuit and the low-side driving circuit of the motor driver, operable to transmit a control terminal driving signal to a control terminal of the low-side transistor (see paragraph 64 and figure 1, where the output holding unit sends a control signal to the transistors other than the low-side drive and the high-side driver).
In view of Heo et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Nagasawa et al. to include; a driving signal generating portion, different from the high-side driving circuit and the low-side driving circuit of the motor driver, operable to transmit a control terminal driving signal to a control terminal of the low-side transistor, for the purpose of improving the control of the drive system. 

Regarding claim 2, Nagasawa et al. teach, the motor driver according to claim 1, further comprising: wherein the control portion is operable to control, when switching to the brake mode, the low-side driving circuit in an operating state to turn on the low-side transistor (see paragraph 49).
Regarding claims 3 and 7, Nagasawa et al. teach, the motor driver according to claim 2, wherein the control portion is operable to receive an instruction by serial communication for switching to the brake mode (see paragraphs 33 and 35).
Regarding claims 4 and 6, Nagasawa et al. teach, the motor driver according to claim 2, further comprising: a brake terminal, being a dedicated external terminal is operable to receive a brake signal from an exterior; wherein the control portion is operable to switch to the brake mode based on the brake signal inputted through the brake terminal (see multiplex I/F 30 and INPUT I/F, figure 1 and paragraphs 33-34).
Regarding claim 5, Nagasawa et al. teach,  The motor driver according to claim 1, further comprising: a power terminal, operable to provide a first power voltage to the control portion, the first power voltage being provided to an external micro-controller performing serial communication with the control portion(see multiplex I/F 30 and INPUT I/F, figure 1 and paragraphs 33-34); and an analog switch (Tr1, figure 1), is operable to switch connection/disconnection of a path from the power terminal to a control terminal of the low-side transistor(See paragraph 47); wherein the control portion, when switching to the brake mode, is operable to turn on the analog switch and turn off the low-side driving circuit (See paragraphs 46-47).
Regarding claim 8, Nagasawa et al. teach,  The motor driver according to claim 1, further comprising: a power voltage terminal, applying a second power voltage to the high-side transistor (see voltage signal applied to the high side MOS 1 and MOS3, figure 1); a brake terminal, being a dedicated external terminal, receiving a brake signal from an exterior (see paragraphs 33-35); wherein when the brake signal providing an instruction for switching to the brake mode is inputted to the brake terminal, the driving signal generating portion generates the control terminal driving signal for turning on the low-side transistor, and the control portion turns off the low-side driving circuit, and wherein the control terminal driving signal is generated according to the second power voltage (see paragraphs 48-49, where it is explained the turning on/off of the low-side transistors based on the voltage/current detections).
Regarding claims 10-18, Nagasawa et al. teach, A motor driving system, comprising: the motor driver according to claim 1; and an in-vehicle motor (motor, figure 1), operable to be driven by the motor driver (see figure 1, where the motor is driven by a driver).
Regarding claim 19, Nagasawa et al. teach, the motor driving system according to claim 10, wherein the in-vehicle motor is a motor operable to drive any one of a window, a vehicle seat, a seatbelt, a reflecting mirror and a windshield wiper (see paragraphs 5 and 38).
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846